THE       A-ITCDRNEY              GENERAL
                        OF' TEXAS



                         December12. 1975

zhe kkmxable IvanWilliams             cpjnionwo. H-750
gcecutiveDirector
Taras-t        Machineocmnissim       Re: Whstherapersa2maybring
P. 0. Sax 13226                       aiin-cpratedmxhizEsinto
Austin,Texas 70711                    Texasfor his own use and later
                                      sellthESUWithoutoMainingall
                                      iqortlicense.
DearMr. Williams:




    Section8(l)of article13.17,Taxation- General,pmvides that
        hlopersmshllengageinkusinessto
        manufacture,ckun, buy, sell,orrent, lease,
        tKade,lend,orfumishtoanotk?r,or
        repair,maintain,se?xice,b-ansportwithin
        the state,store,oriqxxt,armsiccoin-
        operatedmachheoraskillorpleasure
        c~in-cpratimachinewitlxxta    license
        or registratimcertificate  issuedmder
        thisArticle.
An inprta's licenseautkrizesthe licenseeto
         erqageinhsinesstoiqcn-t,tranqmk,
                  repair,sell,and deliver,
                  skillor pleasurecoin-qxxated
         machhes,forsaleanddeliverywithinthis
         stats. Tax. - Gel-I.
                           art. 13.17,s 15(3).
         baphasissupplied)




                                  p. 3179
The HonorableIvanWillies - page two (H-750)


    Thestatutemakesclearthatapersonrmstobtainaninporter's
licenseif,inbringing~in-operatedmachinesintothestateforhis
cwnuseandlaterresellingthem,henmybedeewdtherebytr,be
enqaginginbusinessto iqn-t, transpcrtorsell suchmachines.
h&gaged mbusiness" hasbeendefinedas

         inplyinga,ax~t+cuscccvpationorprincipal
         business,uqmrtmgsansccntinuityofpractice
         and more thanoccasionalparticipaticm,or a
         singleact. . . .Yorkv. Eotscm,271 S.W. 2d
         347, 349 (Tex.civ.App. - Fort worth 1954,
         writ ref'dn.r.e.1.




    abviously,eachcasermstbejudgedanitsparticularfactsandthe
regulztinghcamishmldbevigilanttoinsurethatnotusinesswhichis
infactanimporterispennittedtoutilizethe~~asasubterfuge
bywhichtoavoidthelicensingrqu&mznt. -See AttorneyGeneral
C@nion H-712 (1975).
    ~~se,webelievethatthe~ssionshouldexamtrethecircun-
stancesofeveryparticularinportaticaand
                                    subsqwnt resalein order
tosatisfyitselfthatnoper~wfroisactuallyengagedinthebusiness
ofiqortingisescapingstatutoryregulation.
                        SUMMARY
         Altbughtheinportationofmin-opzratedma&nes
         forone'spzrscmluse,togetherwithasubeqent
         resale,dcesnotnecessarilybring the person
         withinthelicensingrequirarwtsof section8(l)
         of article13.17,Taxation- General,each casenut
         bej~edonitsparticularfacts.




                            p. 3180
,


    l'bsHomrable IvanWilliams-page three (H-750)




                              p.   3181